                                                                    U.s 0;STRiCT COUR i
                     UNITED STATES DISTRICT COURT                       savannah 01
                    SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION                   2Q20rFeiif PM 2:21
UNITED STATES OF AMERICA                      CASE NO. 4:18-CR-®.:©^I
                                                                     SO.DiST. OF GA,
 V.



PRINCESS DAVIS


      ORDER OF DISMISSAL AS TO DEFENDANT PRINCESS DAVIS


      The motion of the government for an order dismissing, without prejudice, the

Superseding Indictment as to Defendant Princess Davis is hereby GRANTED.

      The Superseding Indictment as to Defendant Princess Davis is hereby

dismissed without prejudice.

      So ORDERED, this          " day of February 2020.




                                 Honorable William T. Moore, Jr.
                                 United States Magistrate Judge
                                 Southern District of Georgia
